           Case 2:19-cv-01338-JCC-TLF Document 16 Filed 04/02/20 Page 1 of 3



 1

 2                                                                 The Honorable John C. Coughenour

 3

 4

 5

 6                                 UNITED STATE DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    PATRICK S. DRAGOS,
                                                           No. 2:19−cv−01338−JCC−TLF
 9                          Plaintiff(s),
                                                           DECLARATION OF ERIC S.
10    v.                                                   CHAVEZ IN SUPPORT OF
                                                           DEFENDANT CORNEA’S MOTION
11    MICHAEL G. CORNEA, ET AL.,                           TO AMEND ANSWER

12                          Defendant(s).                  NOTED FOR CONSIDERATION:
                                                           APRIL 10, 2020
13

14         I, Eric S. Chavez, declare that the following is true and correct subject to penalty of perjury

15   under the laws of Washington State:

16         1.     I am the attorney represented Defendant Cornea in this matter. I am over 18 years

17   of age, have personal knowledge of the matters herein, and am otherwise competent to testify.

18         2.     Attached hereto as Exhibit 1 is a true and correct copy of Plaintiff Dragos’

19   responses to Defendant Cornea’s First Set of Interrogatories and Requests for Production. These

20   responses were received on January 7, 2020.

21         3.     Attached hereto as Exhibit 2 is a true and correct copy of Plaintiff Dragos’

22   responses to Defendant Cornea’s Second Set of Interrogatories and Requests for Production.

23   These responses were received on March 13, 2020.

24
      DECLARATION OF ERIC S. CHAVEZ IN SUPPORT OF                     Mix Sanders Thompson, PLLC
      DEFENDANT CORNEA’S MOTION TO AMEND ANSWER– 1                     1420 Fifth Avenue, Suite 2200
      No. 2:19−cv−01338−JCC−TLF                                              Seattle, WA 98101
                                                                               Tel: 206-521-5989
                                                                               Fax: 888-521-5980
           Case 2:19-cv-01338-JCC-TLF Document 16 Filed 04/02/20 Page 2 of 3



 1         4.      Attached hereto as Exhibit 3 is a true and correct copy of relevant portions of

 2   Plaintiff Dragos’ deposition transcript.

 3         5.      Defendant Cornea did not become aware of Plaintiff’s subsequent collision with

 4   non-party Coquese Renfroe until after the deadline for amendment pleadings had passed at

 5   plaintiff’s deposition on December 4, 2019. Thereafter, defendant served a second set of

 6   discovery requests on plaintiff on or about January 8, 2020. These interrogatories and requests

 7   for production were drafted to discover the identity of the at-fault party for the November 2019

 8   accident, as well as whether plaintiff was alleging injuries and treatment as a result of that

 9   accident. Plaintiff did not provide responses to these discovery requests until March 13, 2020.

10         6.      Attached hereto as Exhibit 4 is a proposed Amended Answer adding Coquese

11   Renfroe as an additional non-party at fault.

12

13         SIGNED this 2nd day of April, 2020, in Davis, California.

14

15         /s/ Eric S. Chavez
           Eric S. Chavez, WSBA #41676
16         Mix Sanders Thompson, PLLC
           1420 Fifth Avenue, 22nd Floor
17         Seattle, WA 98101
           Phone: (206) 521-5989
18         Fax: (888) 521-5980
           Email: eric@mixsanders.com
19         Attorney for Defendant

20

21

22

23

24
      DECLARATION OF ERIC S. CHAVEZ IN SUPPORT OF                    Mix Sanders Thompson, PLLC
      DEFENDANT CORNEA’S MOTION TO AMEND ANSWER– 2                    1420 Fifth Avenue, Suite 2200
      No. 2:19−cv−01338−JCC−TLF                                             Seattle, WA 98101
                                                                             Tel: 206-521-5989
                                                                             Fax: 888-521-5980
           Case 2:19-cv-01338-JCC-TLF Document 16 Filed 04/02/20 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE

 2         I, Kaci Clariza, certify that on April 2, 2020, I caused to be served a true and correct copy

 3   of the foregoing DECLARATION OF ERIC S. CHAVEZ IN SUPPORT OF DEFENDANT

 4   CORNEA’S MOTION TO AMEND ANSWER with the Clerk of the Court using the CM/ECF

 5   System and caused to be served a true and correct copy via the method indicated below and

 6   addressed to the following

 7
         Bryan Prince-Olsen
 8       GLP Attorneys, P.S., Inc.
         2601 4th Ave Fl 6
 9       Seattle, WA 98121-1287
         Attorney for Plaintiff
         ☐Legal Messenger
10
         ☐U.S. Mail
11       ☐Hand Delivered
         ☒ECF
12
           I certify under penalty of perjury under the laws of the state of Washington that the
13
     foregoing is true and correct.
14

15
                                                         s/Kaci Clariza
16                                                       Kaci Clariza
                                                         MIX SANDERS THOMPSON, PLLC
17                                                       1420 Fifth Avenue, Ste. 2200
                                                         Seattle, WA 98101
18                                                       Tel: 206-521-5989
                                                         Fax: 888-521-5980
19                                                       Email: kaci@mixsanders.com
                                                         Legal Assistant for Eric S. Chavez
20

21

22

23

24
      DECLARATION OF ERIC S. CHAVEZ IN SUPPORT OF                    Mix Sanders Thompson, PLLC
      DEFENDANT CORNEA’S MOTION TO AMEND ANSWER– 3                    1420 Fifth Avenue, Suite 2200
      No. 2:19−cv−01338−JCC−TLF                                             Seattle, WA 98101
                                                                             Tel: 206-521-5989
                                                                             Fax: 888-521-5980
